UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-54828 MEDIA ANALYTICS CORPORATION (Exact name of registrant as specified in its charter) Florida 45-0966109 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 800 W. El Camino Real, Suite 180, Mountain View, California (Address of principal executive offices) (Zip Code) 650 903-2224 (Registrant’s telephone number, including area code) Suite 1802, 18 th Floor, Chinachem Exchange Square, 1 Hoi Wan Street, Quarry Bay, Hong Kong (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] YES [] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) [] YES [X] NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. [] YES [] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 100,000,000 common shares issued and outstanding as of August 14, 2014. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 5 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item 4. Controls and Procedures 9 PART II – OTHER INFORMATION 10 Item 1. Legal Proceedings 10 Item 1A. Risk Factors 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities 10 Item 4. Mine Safety Disclosures 10 Item 5. Other Information 10 Item 6. Exhibits 11 SIGNATURES 12 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements The unaudited interim financial statements of Media Analytics Corporation follow. All currency references in this report are to U.S. dollars unless otherwise indicated. 3 MEDIA ANALYTICS CORPORATION (Formerly FanSport, Inc.) CONDENSED INTERIM FINANCIAL STATEMENTS June 30, 2014 (Unaudited) Condensed Balance sheets (Unaudited) F–1 Condensed Statements of operations (Unaudited) F–2 Condensed Statements of cash flows (Unaudited) F–3 Notes to Interim Condensed Financial Statements (Unaudited) F–4 4 MEDIA ANALYTICS CORPORATION ( Formerly FanSport, Inc.) CONDENSED BALANCE SHEETS June 30, 2014 (unaudited) March 31, 2014 ASSETS Intangible asset $ 300,000 $ 300,000 TOTAL ASSETS $ 300,000 $ 300,000 LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ 76,860 $ 57,549 Due to related party 25,211 25,211 102,071 82,760 Long term debt 300,000 300,000 TOTAL LIABILITIES 402,071 382,760 STOCKHOLDERS’ DEFICIT Preferred stock, $0.0001 par value 10,000,000 shares authorized None issued or outstanding Common stock, $0.0001 par value 500,000,000 shares authorized 100,000,000 shares issued and outstanding At June 30, 2014 and March 31, 2014. 10,000 10,000 Additional paid-in capital 12,609 12,609 Accumulated deficit (124,680) (105,369) TOTAL STOCKHOLDERS’ DEFICIT (102,071) (82,760) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ 300,000 $ 300,000 See notes to interim condensed financial statements. F-1 MEDIA ANALYTICS CORPORATION ( Formerly FanSport, Inc.) CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three months ended June 30, 2014 Three months ended June 30, 2013 Revenue $ - $ - Operating expenses Filing fees $ - $ - General and administrative 10 44 Investor relations 394 - License fees 14,959 - Transfer agent fees 600 2,500 Professional fees 3,348 - Total Operating Expenses 19,311 2,544 Net loss $ (19,311) $ (2,544) Basic and diluted loss per share $ (0.00) $ (0.00) Weighted average number of shares outstanding - basic and diluted 100,000,000 201,734,066 See notes to interim condensed financial statements F-2 MEDIA ANALYTICS CORPORATION ( Formerly FanSport, Inc.) CONDENSED STATEMENT OF CASH FLOWS (Unaudited) Three months ended June 30, 2014 Three months ended June 30, 2013 Cash Flows From Operating Activities Net loss $ (19,311) $ (2,544) Changes in Operating Assets and Liabilities Increase in accounts payable and accrued expenses 19,311 2,550 Net cash provided by operating activities - 6 Increase in cash and cash equivalents - 6 Cash and cash equivalents at Beginning of Period - 2,470 Cash and cash equivalents at End of Period $ - $ 2,476 See notes to interim condensed financial statements F-3 MEDIA ANALYTICS CORPORATION ( Formerly FanSport, Inc.) NOTES TO CONDENSED INTERIM FINANCIAL STATEMENTS June 30, 2014 (Unaudited) NOTE 1. GENERAL ORGANIZATION AND BUSINESS Media Analytics Corporation (formerly FanSport, Inc.) (the “Company”) is a development stage company that was incorporated on March 16, 2011, and intends to develop and provide social gaming mobile applications for fantasy sports enthusiasts. Effective September 3, 2013, the Company changed its name from FanSport, Inc. to Media Analytics Corporation. The Company will provide this audience the ability to draft, trade, and track their sports fantasy leagues right on their phone. The company plans to introduce the Klarity Analytical Dashboard to the North American and United Kingdom marketplaces, where the company has the exclusive license and reselling agreement. This will allow users to have access to in depth insights into Western and Asian social behavior. The company is also looking to develop relationships with other analytical technology providers to provide an entire suite of marketing solutions to their clients. NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Accounting Basis These condensed interim financial statements are prepared on the accrual basis of accounting in conformity with accounting principles generally accepted in the United States of America. The Company’s fiscal year end is March 31. Cash and Cash Equivalents Cash and cash equivalents are reported in the balance sheet at cost, which approximates fair value. For the purpose of the financial statements cash equivalents include all highly liquid investments with an original maturity of three months or less when purchased. Earnings (Loss) per Share The Company adopted FASB ASC 260, Earnings per Share . Basic earnings (loss) per share is calculated by dividing the Company’s net income available to common shareholders by the weighted average number of common shares outstanding during the year. Diluted earnings (loss) per share is calculated by dividing the Company’s net loss available to common shareholders by the diluted weighted average number of shares outstanding during the period. The diluted weighted average number of shares outstanding is the basic weighted number of shares adjusted as of the first of the year for any potentially dilutive debt or equity. There were no diluted or potentially diluted shares outstanding for all periods presented. Dividends The Company has not adopted any policy regarding payment of dividends. No dividends have been paid during the periods shown, and none are contemplated in the near future. F-4 MEDIA ANALYTICS CORPORATION ( Formerly FanSport, Inc.) NOTES TO CONDENSED INTERIM FINANCIAL STATEMENTS June 30, 2014 (Unaudited) NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES - C ontinued Income Taxes The Company adopted FASB ASC 740, Income Taxes , at its inception. Under FASB ASC 740, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets, including tax loss and credit carryforwards, and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. Deferred income tax expense represents the change during the period in the deferred tax assets and deferred tax liabilities. The components of the deferred tax assets and liabilities are individually classified as current and non-current based on their characteristics. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. No deferred tax assets or liabilities were recognized as of June 30, 2014 or March 31, 2014, respectively. Fair Value of Financial Investments The fair value of cash and cash equivalents, accounts payable, accrued liabilities, and notes payable approximates the carrying amount of these financial instruments due to their short term maturity. Advertising The Company will expense advertising as incurred. The advertising since inception has been $0. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Revenue and Cost Recognition The Company has no current source of revenue; therefore the Company has not yet adopted any policy regarding the recognition of revenue or cost. Related Parties Related parties, which can be a corporation, individual, investor or another entity are considered to be related if the party has the ability, directly or indirectly, to control the other party or exercise significant influence over the Company in making financial and operating decisions. Companies are also considered to be related if they are subject to common control or common significant influence. The Company has these relationships. F-5 MEDIA ANALYTICS CORPORATION ( Formerly FanSport, Inc.) NOTES TO CONDENSED INTERIM FINANCIAL STATEMENTS June 30, 2014 (Unaudited) NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES - C ontinued Intangible Assets The Company reviews identifiable intangible assets for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Intangible assets are amortized using the straight-line method with useful lives as follows: Description Useful life Licensing Agreement 2 years The Company has not yet begun to amortize the licensing agreement because the agreement has not been active. Property The Company does not own any real estate or other property. The Company’s office is located at STE 1802, 18th Floor, Chinachem Exchange Square, 1 Hoi Wan Street, Quarry Bay, K3 00000, Hong Kong. Our contact number is 852-3100-0566. Recent Authoritative Accounting Pronouncements In June 2014 Accounting Standards Update 2014-10 removed the definition of a development stage entity from the Master Glossary of the Accounting Standards Codification, thereby removing the financial reporting distinction between development stage entities and other reporting entities from U.S. GAAP. In addition, the amendments eliminate the requirements for development stage entities to (1) present inception-to-date information in the statements of income, cash flows, and shareholder equity, (2) label the financial statements as those of a development stage entity, (3) disclose a description of the development stage activities in which the entity is engaged, and (4) disclose in the first year in which the entity is no longer a development stage entity that in prior years it had been in the development stage. NOTE 3. ACQUIRED INTANGIBLE ASSET As of June 30, 2014 As of March 31, 2014 Gross Carrying Amount Gross Carrying Amount Licensing agreement $300,000 $300,000 NOTE 4. INCOME TAXES The Company provides for income taxes under ASC Topic 740 which requires the use of an asset and liability approach in accounting for income taxes. Deferred tax assets and liabilities are recorded based on the differences between the financial statement and tax bases of assets and liabilities and the tax rates in effect currently. ASC Topic 740 requires the reduction of deferred tax assets by a valuation allowance if, based on the weight of available evidence, it is more likely than not that some or all of the deferred tax assets will not be realized. In the Company’s opinion, it is uncertain whether they will generate sufficient taxable income in the future to fully utilize the net deferred tax asset. Therefore, the net deferred tax asset and income tax expense have been fully offset by a valuation allowance at June 30, 2014, leaving a balance of $0. The Company reviews tax positions taken to determine if it is more likely than not that the position would be sustained upon examination resulting in an uncertain tax position. The Company did not have any material unrecognized tax benefit at June 30, 2014. The Company recognizes interest accrued and penalties related to unrecognized tax benefits in tax expense. During the three months ended June 30, 2014, the Company recognized no interest and penalties. F-6 MEDIA ANALYTICS CORPORATION ( Formerly FanSport, Inc.) NOTES TO CONDENSED INTERIM FINANCIAL STATEMENTS June 30, 2014 (Unaudited) NOTE 4. INCOME TAXES - Continued The Company has filed all income tax returns since inception. All tax periods since inception remain open to examination by the taxing jurisdiction to which the Company is subject. At June 30, 2014, the Company had net loss carry forwards of $124,680 which expire through its tax year ending 2032. Utilization of the net operating loss carry forwards may be limited in accordance with IRC Section 382 in the event of certain shifts in ownership. NOTE 5. DUE TO RELATED PARTY Amount due to related party at June 30, 2014, is non-interest bearing, unsecured and with no fixed terms of repayment. NOTE 6. STOCKHOLDERS’ DEFICIT Preferred Stock There are 10,000,000 Preferred Shares at $0.0001 par value authorized with none issued and outstanding at June 30, 2014 and March 31, 2014. Common Stock On March 16, 2011, the Company issued 180,000,000 of its $0.0001 par value common stock at $0.001 per share for $9,000 cash to the founder of the Company. The issuance of the shares was made to the former and sole officer and director of the Company and an individual who is a sophisticated and accredited investor, therefore, the issuance was exempt from registration of the Securities Act of 1933 by reason of Section 4 (2) of that Act. On August 30, 2011, the Company issued 24,000,000 common shares at $0.0005 per share yielding net proceeds of $12,000. On January 31, 2013, the Board of Directors of the Company approved Articles of Amendment to our Articles of Incorporation which will affect a 20 for one forward stock split of our issued and outstanding common stock. The forward stock split will be distributed to all shareholders of record on February 25, 2013. No cash will be paid or distributed as a result of the forward stock split and no fractional shares will be issued. All fractional shares, which would otherwise be required to be issued as a result of the stock split, will be rounded up to the nearest whole share. There will be no change in the par value of our common stock. On June 28, 2013, the sole officer and director cancelled 103,100,000 common shares. On December 31, 2013, 900,000 common shares originally issued as collateral for a transaction was cancelled. There are 500,000,000 common shares at $0.0001 par value authorized with 100,000,000 shares issued and outstanding at June 30, 2014 and March 31, 2014. NOTE 7. RELATED PARTY TRANSACTIONS An officer and director of the Company is involved in business activities outside of the Company and may, in the future, become involved in other business opportunities that become available. They may face a conflict in selecting between the Company and other business interests. The Company has not formulated a policy for the resolution of such conflicts. As of June 30, 2014, loan payable to the CEO of the Company was $25,211. The purpose of the loan was to pay for current administrative expense. The loan is due on demand and bares no interest. F-7 MEDIA ANALYTICS CORPORATION ( Formerly FanSport, Inc.) NOTES TO CONDENSED INTERIM FINANCIAL STATEMENTS June 30, 2014 (Unaudited) NOTE 8. GOING CONCERN The accompanying condensed interim financial statements have been prepared assuming that the Company will continue as a going concern. For the period March 16, 2011 (date of inception) through June 30, 2014 the Company has had a net loss of $124,680. In view of these matters, recoverability of any asset amounts shown in the accompanying condensed interim financial statements is dependent upon the Company’s ability to begin operations and to achieve a level of profitability. Since inception, the Company has financed its activities from the sale of equity securities. The Company intends on financing its future development activities and its working capital needs largely from loans and the sale of public equity securities with some additional funding from other traditional financing sources, including term notes, until such time that funds provided by operations, if ever, are sufficient to fund working capital requirements. NOTE 9. CONCENTRATIONS OF RISKS Cash Balances The Company maintains its cash in institutions insured by the Federal Deposit Insurance Corporation (FDIC). All other deposit accounts at FDIC-insured institutions were insured up to at least $250,000 per depositor until December 31, 2009. On April 1, 2010, FDIC deposit insurance for all deposit accounts, except for certain retirement accounts, returned to $250,000 per depositor. Insurance coverage for certain retirement accounts, which include all IRA deposit accounts, will remain at $250,000 per depositor. Our cash balance at June 30, 2014 was below the FDIC insurance threshold. NOTE 10. COMMITMENT On September 11, 2013, the Company entered into a licensing agreement with Social Media Broadcasts (SMB) Limited wherein the Company will have the right to the sales and marketing of the Klarity Analytic Dashboard in Canada, the United States and the United Kingdom (including the Republic of Ireland) for an initial period of two years and for successive periods of one year each upon mutual agreement. Pursuant to the terms of the licensing agreement the Company shall pay to Social Media Broadcasts the following license fees: (a)an initial non-refundable fixed fee of US$300,000 payable in installments over 3 years; (b)an annual technical support fee of US$60,000; and (c)a 20% royalty payment on all sales of Klarity. The Company’s social media tools and solutions will enable advertisers, publishers and agencies in the U.S. and U.K. markets to gather deep social intelligence, generate true engagement and simplify promotional management. The Company’s current offering as a result of the license agreement, Klarity, is a comprehensive and robust social analytics dashboard available. Klarity provides detailed comparative metrics from the widest range of social platforms, and provides the added uniqueness for Western marketers to gain insights into the social behavior of Asian consumers. The Company’s CEO is also the CEO of Social Media Broadcasts (SMB) Limited. As of June 30, 2014, no payments were made towards the agreement. NOTE 11. SUBSEQUENT EVENTS The Company has evaluated subsequent events through August 14, 2014 the date which the financial statements were available to be issued, and no such events have occurred. F-8 Item 2. Management Discussion and Analysis of Financial Condition and Results of Operation Forward Looking Statements This quarterly report contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as "could", "may", "will", "should", "expect", "plan", "anticipate", "believe", "estimate", "predict", "potential" or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors that may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable laws, including the securities laws of the United States, we do not intend to update any of the forward-looking statements so as to conform these statements to actual results. Our unaudited financial statements are stated in U.S. dollars and are prepared in accordance with generally accepted accounting principles in the United States. The following discussion should be read in conjunction with our financial statements and the related notes that appear elsewhere in this quarterly report. As used in this current report and unless otherwise indicated, the terms “we”, “us”, “our” and “our company” mean Media Analytics Corporation, a Florida corporation, unless otherwise indicated. Corporate Overview We were incorporated in the State of Florida on March 16, 2011 under the name FanSport, Inc. We are a development stage company. Our company's social media tools and solutions enable advertisers, publishers and agencies in the North American and United Kingdom (including the Republic of Ireland) markets to gather deep social intelligence, generate true engagement and simplify promotional management. Our company is the official reseller of Klarity for the U.S. and U.K. markets. Klarity provides detailed comparative metrics from the widest range of social platforms, and provides the added uniqueness for western marketers to gain insights into the social behavior of Asian consumers. On January 31, 2013, our board of directors approved a 20 for 1 forward stock split of our issued and outstanding common stock. As disclosed in the Information Statement on Schedule 14C as filed with the SEC on February 12, 2013, on February 11, 2013, our majority shareholder consented to this action. In conjunction therewith, we filed Articles of Amendment to our Articles of Incorporation with the Secretary of State of Florida, which became effective on February 27, 2013. The forward split became effective with the Over-the-Counter Bulletin Board at the opening of trading on February 25, 2013. On June 17, 2013, our board of directors and a majority of our stockholders approved a change of name of our company from FanSport, Inc. to Media Analytics Corporation. Articles of Amendment to Articles of Incorporation were filed with the Florida Secretary of State on August 28, 2013, with an effective date of September 3, 2013. The name change was approved by the Financial Industry Regulatory Authority (FINRA) and became effective with the Over-the-Counter Bulletin Board at the opening of trading on September 3, 2013 under the symbol “MEDA”. Our CUSIP number is 584393102. On June 28, 2013, Hiu Chung (Stephen) Wong, our sole director and officer, acquired a total 76,000,000 shares of our company’s common stock from Kristin Cleland, our company’s former director and officer, in a private transaction for an aggregate total cost of $300,000. In addition, as a condition of the acquisition, Ms. Cleland cancelled 103,100,000 shares. Mr. Wong’s 76,000,000 shares amounted to approximately 75% of our company’s then issued and outstanding common stock, after giving effect to the related share cancellation. 5 Our business and registered office is located at 800 W. El Camino Real, Suite 180, Mountain View, California, 94040, our telephone number is 650 903-2224. Our Current Business We plan to introduce the Klarity Analytical Dashboard to the North American and United Kingdom marketplaces, where we have the exclusive license and reselling agreement. This will allow users to have access to in depth insights into western and Asian social behavior. We are also looking to develop relationships with other analytical technology providers to provide an entire suite of marketing solutions to our clients. We have no revenues, have achieved losses since inception, have no operations, have been issued a going concern opinion and rely upon the sale of our securities to fund operations. On September 11, 2013, our company entered into a licensing agreement with Social Media Broadcasts (SMB) Limited wherein our company will have the right to the sales and marketing of the Klarity Analytic Dashboard in Canada, the United States and the United Kingdom (including the Republic of Ireland) for a period of two years. Pursuant to the terms of the licensing agreement our company was required to pay to Social Media the following license fees: (a) an initial non-refundable fixed fee of US$300,000; (b) an annual technical support fee of US$120,000; and (c) a 30% royalty payment on all sales of Klarity. On September 17, 2013, our company and Social Media amended the terms of the licensing agreement with the following changes: (a) an initial non-refundable fixed fee of US$300,000, which has been negotiated to be payable in installments over a 3-year period against technical deliverables by Social Media to our company; (b) an annual technical support fee of US$60,000, which includes product customization, enhancements and upgrades, as well as client technical support and servicing; and (c) a 20% royalty payment on all sales of Klarity Analytic Dashboard. Our company’s social media tools and solutions will enable advertisers, publishers and agencies in the North American and United Kingdom markets to gather deep social intelligence, generate true engagement and simplify promotional management. Having the license to the Klarity Analytic Dashboard, which is a comprehensive and robust social analytics dashboard, will enable us to deliver detailed comparative metrics from the widest range of social platforms, and will provide the added uniqueness for western marketers to gain insights into the social behavior of Asian consumers. Results of Operations The following summary of our results of operations should be read in conjunction with our unaudited interim financial statements for the three months ended June 30, 2014 and 2013. 6 Expenses Our operating results for the three months ended June 30, 2014 and 2013 are summarized as follows: Three Months Ended
